Citation Nr: 0807734	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 until 
August 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  Tinnitus was not demonstrated during service or for over 
four decades thereafter.

2.  No competent evidence relates tinnitus to active service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
tinnitus.  At the outset, the Board has considered whether 
presumptive service connection for chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
other organic disease of the nervous system, to include 
tinnitus, is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of tinnitus within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, direct service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to tinnitus. The Board, 
however, acknowledges the notice of disagreement received in 
February 2006, where he indicated that he was exposed to 
daily artillery and small arms fire during combat operations, 
specifically with the 60 MM mortar man. Therefore, in giving 
due consideration to the places, types, and circumstances of 
the veteran's service, noise exposure is conceded.  See 
38 U.S.C.A. § 1154(a). Nevertheless, a grant of service 
connection is not appropriate, because there is no showing 
that such noise exposure resulted in the veteran's currently 
reported tinnitus.

Following service, a VA audiology consult in December 2002, 
the veteran reported no history of tinnitus.  It was not 
until an audiological exam received by the RO in November 
2005 that a history of at least one year of tinnitus is 
reported by veteran.  Thus, the medical evidence does not 
demonstrate any complaints or treatment referable to tinnitus 
until 2005.

Thus, while tinnitus is eventually reported by veteran, it 
was not demonstrated until decades following the veteran's 
period of active service.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in absence of demonstration of continuity of 
symptomatology, the initial treatment seen over 40 years 
following military discharge is too remote from service to be 
reasonably related to service.

Next, the Board finds that there is no medical nexus between 
the currently-reported tinnitus.  Specifically, no competent 
opinion causally relates the tinnitus to active service. In 
fact, the January 2006 VA audiological report states that 
"tinnitus is not service (sic) related due to (veteran) not 
reporting tinnitus." 

In providing this opinion, the audiologist was aware of the 
veteran's reported history of noise exposure during service 
and had access to claims folder.  Further, the opinion was 
offered following an objective evaluation of the veteran.  
For these reasons, the opinion is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

Further, the Board has additionally considered self-reported 
audiological history as provided by the veteran in his notice 
of disagreement received in February 2006, where he indicates 
he was exposed daily to all types of artillery and small arms 
fire during combat operations, specifically with the 60 MM 
mortar man.  

In this vein, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board, however, finds that the veteran's reported history 
of continued tinnitus since active service is inconsistent 
with other evidence of record.  Indeed, while he states that 
his tinnitus began in service, the separation examination was 
absent of any complaints of tinnitus. Moreover, the post-
service evidence does not reflect treatment referable to 
tinnitus until 2005, many decades following active service. 

The Board has also considered a statement issued by his 
representative received in May 2007, where it is noted that 
veteran's "current tinnitus is related to his duties as a 
mortar crewman during the Korean War."  

Although veteran himself contends his tinnitus relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service. Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board concedes that the veteran was exposed to 
noise during active service.  However, because of the 
prolonged period without medical complaint of tinnitus, the 
amount of time that elapsed since military service, and the 
absence of a medical nexus between his current complaints and 
active duty, the evidence does not support a grant of service 
connection for tinnitus.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2005 that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether he was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
as been notified of the need to provide such evidence. Under 
these circumstances, the Board is satisfied that he has been 
adequately informed of the need to submit relevant evidence 
in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a September 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the RO obtained a VA 
audiology examination in January 2006.  Moreover, the claims 
file contains the veteran's service medical records and post-
service VA and private outpatient treatment reports.  
Additionally, the veteran's statements in support if his 
claim are associated with the claims file.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.  


 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


